           Case
            Case2:21-cv-00571-RFB-BNW
                 2:21-cv-00571-KJD-DJA Document 10
                                                6 Filed
                                                   Filed04/14/21
                                                         04/15/21 Page
                                                                   Page11ofof43




 1   D. Lee Roberts, Jr., Esq.
     lroberts@wwhgd.com
 2   Nevada Bar No. 8877
     Ryan T. Gormley, Esq.
 3
     rgormley@wwhgd.com
 4   Nevada Bar No. 13494
     WEINBERG, WHEELER, HUDGINS,
 5     GUNN & DIAL, LLC
     6385 South Rainbow Blvd., Suite 400
 6   Las Vegas, NV 89118
 7   Telephone:    (702) 938-3813
     Facsimile:    (702) 938-3864
 8
     Attorneys for Defendants
 9
10                              UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   BRUCE GREENFIELD and JOHNNY                   )
     TRUJILLO, individually and on behalf of all   )
13   those similarly situated,                     )   Case No. 2:21-cv-00571 -KJD-DJA
14                                                 )
            Plaintiffs,                            )
15                                                 )
     v.                                            )
16                                                 )   STIPULATION AND ORDER
17   PROGRESSIVE ADVANCED INSURANCE                )   REGARDING WAIVER OF
     COMPANY, PROGRESSIVE CASUALTY                 )   SERVICE, EXTENSION OF TIME TO
18   INSURANCE COMPANY, PROGRESSIVE                )   RESPOND TO COMPLAINT, AND
     CLASSIC INSURANCE COMPANY,                    )   STAY OF DISCOVERY
19   PROGRESSIVE COMMERCIAL                        )
     CASUALTY COMPANY, PROGRESSIVE                 )
20   DIRECT INSURANCE COMPANY,                     )
21   PROGRESSIVE MAX INSURANCE                     )
     COMPANY, PROGRESSIVE NORTHERN                 )
22   INSURANCE COMPANY, PROGRESSIVE                )
     NORTHWESTERN INSURANCE                        )
23   COMPANY, PROGRESSIVE PREFERRED                )
24   INSURANCE COMPANY, PROGRESSIVE                )
     SPECIALTY INSURANCE COMPANY,                  )
25   DOES 1 through 10,                            )
                                                   )
26          Defendants.                            )
27   ///
     ///
28
             Case
              Case2:21-cv-00571-RFB-BNW
                   2:21-cv-00571-KJD-DJA Document 10
                                                  6 Filed
                                                     Filed04/14/21
                                                           04/15/21 Page
                                                                     Page22ofof43




 1           Plaintiffs Bruce Greenfield and Johnny Trujillo (“Plaintiffs”) and Defendants Progressive

 2   Advanced Insurance Company, Progressive Casualty Insurance Company, Progressive Classic

 3   Insurance Company, Progressive Commercial Casualty Company, Progressive Direct Insurance

 4   Company, Progressive Max Insurance Company, Progressive Northern Insurance Company,

 5   Progressive Northwestern Insurance Company, Progressive Preferred Insurance Company, and

 6   Progressive Specialty Insurance Company (collectively, “Progressive” or “Defendants”) stipulate

 7   and agree as follows:

 8           1.       Plaintiffs commenced this action against Progressive in the District Court of Clark

 9   County, Nevada by filing the Complaint on or about February 23, 2021.

10           2.       Progressive removed this action to this Court on April 7, 2021. Progressive was

11   not served with the Summons and Complaint prior to removal.

12           3.       Counsel for the parties held a meet and confer by telephone on April 9, 2021 to

13   discuss service of the Complaint, Progressive’s anticipated response date, and discovery issues.

14           4.       Pursuant to Fed. R. Civ. P. 4(d), Progressive hereby waives service, by and

15   through its counsel, of the Summons and Complaint. This waiver shall not operate to waive,

16   release, compromise, or prejudice any rights, defenses, objections, arguments, or claims

17   Progressive may have to the lawsuit.

18           5.       Progressive shall file its motion to dismiss the Complaint on or before May 28,

19   2021.

20           6.       Plaintiffs’ opposition to the motion to dismiss shall be due on or before June 28,

21   2021.

22           7.       Progressive’s reply in support of the motion to dismiss shall be due on or before

23   July 19, 2021.

24           8.       Pending resolution of Progressive’s forthcoming motion, the parties agree and

25   stipulate to a stay of discovery including, but not limited to, any discovery obligations set forth in

26   Fed. R. Civ. P. 26 and LR 26-1, in order to preserve judicial and party resources.

27           9.       If the Court denies Progressive’s forthcoming motion, in whole or in part, the

28                                                     2
           Case
            Case2:21-cv-00571-RFB-BNW
                 2:21-cv-00571-KJD-DJA Document 10
                                                6 Filed
                                                   Filed04/14/21
                                                         04/15/21 Page
                                                                   Page33ofof43




 1   parties agree to submit a discovery plan and scheduling order within 30 days after entry of the

 2   Court’s order on the motion.

 3          10.     The parties respectfully suggest that good cause exists to enter the above-noted

 4   briefing schedule and to enter the parties’ stipulated stay of discovery.

 5          11.     The parties represent that this stipulation is sought in good faith, is not interposed

 6   for delay, and is not filed for an improper purpose.

 7      DATED: April 14, 2021.                              DATED: April 14, 2021.

 8      WEINBERG, WHEELER, HUDGINS,                         MATTHEW L. SHARP, LTD.
 9      GUNN & DIAL, LLC

10      /s/ Ryan T. Gormley                                 /s/ Matthew L. Sharp
        D. Lee Roberts Jr., Esq.                            Matthew L. Sharp, Esq.
11      Ryan T. Gormley, Esq.                               432 Ridge Street
        6385 South Rainbow Blvd., Suite 400                 Reno, NV 89501
12      Las Vegas, NV 89118
13                                                          Robert T. Eglet, Esq.
        Attorneys for Defendants                            Cassandra S.M. Cummings, Esq.
14                                                          EGLET ADAMS
                                                            400 S. Seventh Street, Suite 400
15                                                          Las Vegas, NV 89101
16
                                                            Attorneys for Plaintiffs
17

18

19     IT IS SO ORDERED.
20

21     Hon. Daniel Albregts
       United States Magistrate Judge
22
                   April 15, 2021
       DATED:
23

24

25

26
27

28                                                     3
